                                             Case 4:21-cv-06809-PJH Document 9 Filed 09/21/21 Page 1 of 7




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         STRIKE 3 HOLDINGS, LLC,
                                                                                         Case No. 21-cv-06809-PJH
                                  8                     Plaintiff,

                                  9               v.                                     ORDER GRANTING PLAINTIFF’S EX
                                                                                         PARTE REQUEST TO TAKE EARLY
                                  10        JOHN DOE SUBSCRIBER ASSIGNED                 DISCOVERY
                                            IP ADDRESS 98.234.8.197,
                                  11                                                     Re: Dkt. No. 8
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Strike 3 Holdings, LLC (“Strike 3”) owns the copyrights for several adult

                                  15   motion pictures. It alleges that someone—the Doe defendant here—who uses the IP

                                  16   address 98.234.8.197 infringed on those copyrights. Despite its own efforts, Strike 3 has

                                  17   not been able to identify the individual associated with that IP address. Strike 3 now asks

                                  18   the court to let it serve a subpoena on non-party Comcast Cable, the Doe defendant’s

                                  19   internet service provider, to learn the Doe defendant’s identity. Because Strike 3 has

                                  20   demonstrated that good cause exists to allow it to serve a subpoena, the court GRANTS

                                  21   the motion.

                                  22   I.      BACKGROUND

                                  23           Strike 3 is the owner of several adult motion pictures distributed through its adult

                                  24   brands Blacked, Blacked Raw, Tushy, and Vixen. Williamson Decl. at ¶ 13 (Dkt. 8-1 at

                                  25   4). Strike 3 holds title to the intellectual property associated these brands, including the

                                  26   copyrights to each of the motion pictures distributed through the brands’ sites and the

                                  27   trademarks to each of the brand’s names and logos. Williamson Decl. at ¶ 13.

                                  28           Strike 3 alleges the Doe defendant, who uses the Comcast Cable-provided IP
                                             Case 4:21-cv-06809-PJH Document 9 Filed 09/21/21 Page 2 of 7




                                  1    address 98.234.8.197, used the file distribution network known as “BitTorrent” to illegally

                                  2    download and distribute Strike 3’s copyrighted movies. Through its infringement

                                  3    detection system, “VXN Scan,” Strike 3 traced copying made over BitTorrent to

                                  4    defendant’s IP address. See Williamson Decl. and Paige Decl. (Dkt. 8-1). Then, using a

                                  5    well-accepted geolocation technology, Strike 3 traced the file sharing made to the Doe

                                  6    defendant’s IP address to a physical address in the Northern District of California,

                                  7    specifically in Alameda, California. Kennedy Decl. (Dkt. 8-1 at 31). Strike 3’s investigator

                                  8    confirmed that an Internet user at the defendant’s IP address engaged in a BitTorrent

                                  9    transaction that shared certain media files by analyzing a “packet capture” (“PCAP”) that

                                  10   recorded the transaction. Paige Decl. ¶¶ 14-18 (Dkt. 8-1 at 22). The media files from the

                                  11   PCAP correspond to Strike 3’s copyrighted material. Stalzer Decl. (Dkt. 8-1 at 25-26).

                                  12   The defendant “has been recorded infringing 33 movies over an extended period of time.”
Northern District of California
 United States District Court




                                  13   Compl. ¶ 4; see also Ex. A (Dkt. 1-1). Strike 3 did not give the defendant permission or

                                  14   authorization to distribute its copyrighted movies. Strike 3 alleges that Comcast Cable

                                  15   can identify the defendant through his or her IP address.

                                  16           On September 1, 2021, Strike 3 filed a complaint against the Doe defendant

                                  17   alleging one claim for copyright infringement under the Copyright Act. Dkt. 1. On

                                  18   September 16, 2021, Strike 3 filed an ex parte motion asking the court to allow it to serve

                                  19   Comcast Cable with a subpoena under Federal Rule of Civil Procedure 45. Dkt. 8.

                                  20   Strike 3 says that the subpoena will be limited to the name and address of the

                                  21   individual/individuals associated with the Doe defendant’s IP address.

                                  22   II.     DISCUSSION

                                  23           A.    Legal Standard

                                  24           A court may authorize early discovery before the Rule 26(f) conference for the

                                  25   parties’ and witnesses’ convenience and in the interests of justice. Fed. R. Civ. P. 26(d).

                                  26   Courts within the Ninth Circuit generally consider whether a plaintiff has shown “good

                                  27   cause” for early discovery. See, e.g., Strike 3 Holdings, LLC v. JOHN DOE subscriber

                                  28   assigned IP address 73.202.244.50, No. 19-CV-01666-LB, 2019 WL 1865928, at *2 (N.D.
                                                                                    2
                                           Case 4:21-cv-06809-PJH Document 9 Filed 09/21/21 Page 3 of 7




                                  1    Cal. Apr. 25, 2019); IO Grp., Inc. v. Does 1-65, No. C 10-4377 SC, 2010 WL 4055667, at

                                  2    *2 (N.D. Cal. Oct. 15, 2010); Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273,

                                  3    275-77 (N.D. Cal. 2002); Yokohama Tire Corp. v. Dealers Tire Supply, Inc., 202 F.R.D.

                                  4    612, 613-14 (D. Ariz. 2001) (collecting cases and standards). “Good cause may be found

                                  5    where the need for expedited discovery, in consideration of the administration of justice,

                                  6    outweighs the prejudice to the responding party.” Semitool, 208 F.R.D. at 276.

                                  7           In evaluating whether a plaintiff establishes good cause to learn the identity of a

                                  8    Doe defendant through early discovery, courts examine whether the plaintiff: (1) identifies

                                  9    the Doe defendant with sufficient specificity that the court can determine that the

                                  10   defendant is a real person who can be sued in federal court; (2) recounts the steps taken

                                  11   to locate and identify the defendant; (3) demonstrates that the action can withstand a

                                  12   motion to dismiss; and (4) shows that the discovery is reasonably likely to lead to
Northern District of California
 United States District Court




                                  13   identifying information that will permit service of process. Columbia Ins. Co. v.

                                  14   seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999) (citations omitted). “‘[W]here

                                  15   the identity of alleged defendants [is not] known prior to the filing of a complaint[,] the

                                  16   plaintiff should be given an opportunity through discovery to identify the unknown

                                  17   defendants, unless it is clear that discovery would not uncover the identities, or that the

                                  18   complaint would be dismissed on other grounds.’” Wakefield v. Thompson, 177 F.3d

                                  19   1160, 1163 (9th Cir. 1999) (quoting Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.

                                  20   1980)).

                                  21          B.     Analysis

                                  22                 1.     Strike 3 Establishes Good Cause for Early discovery

                                  23          An internet service provider (“ISP”) cannot disclose information correlating the

                                  24   identity of a user unless authorized to do so by a court order. See 47 U.S.C. §

                                  25   551(c)(2)(B) (“A cable operator may disclose such information if the disclosure is . . .

                                  26   made pursuant to a court order authorizing such disclosure[.]”). Strike 3 has made a

                                  27   sufficient showing under each of the four seescandy factors listed above to establish

                                  28   good cause to permit it to engage in early discovery to identify the Doe defendant through
                                                                                      3
                                           Case 4:21-cv-06809-PJH Document 9 Filed 09/21/21 Page 4 of 7




                                  1    the ISP.

                                  2           First, Strike 3 has identified the Doe defendant with sufficient specificity that the

                                  3    court can determine that he or she is a real person who can be sued in federal court. It

                                  4    alleges that the Doe defendant downloaded Strike 3’s copyrighted adult motion pictures

                                  5    and distributed them over the BitTorrent network. Doe defendant had to direct his or her

                                  6    BitTorrent client to download the media file. These facts indicate that the Doe defendant

                                  7    is an identifiable adult who likely is the primary subscriber of the IP address or someone

                                  8    who resides with and is known to the subscriber. Strike 3 also has traced each download

                                  9    made to the Doe defendant’s IP address to the Northern District of California, thus giving

                                  10   the court jurisdiction over the defendant and Strike 3’s federal claim.

                                  11          Second, Strike 3 has recounted the steps taken to locate and identify the Doe

                                  12   defendant. The Doe defendant downloaded and distributed Strike 3’s movies through his
Northern District of California
 United States District Court




                                  13   or her IP address, and his or her IP address was traced to this district. The IP address

                                  14   alone is not sufficient for Strike 3 to identify the Doe defendant.

                                  15          Third, Strike 3 has demonstrated that its copyright claim could withstand a motion

                                  16   to dismiss. A plaintiff “must satisfy two requirements to present a prima facie case of

                                  17   direct infringement: (1) [he or she] must show ownership of the allegedly infringed

                                  18   material and (2) [he or she] must demonstrate that the alleged infringers violate at least

                                  19   one exclusive right granted to copyright holders under 17 U.S.C. § 106.” Perfect 10, Inc.

                                  20   v. Amazon.com, Inc., 508 F.3d 1146, 1159 (9th Cir. 2007) (citing A&M Records, Inc. v.

                                  21   Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001)); see also 17 U.S.C. § 501(a). Under

                                  22   § 106, a copyright holder has the exclusive rights to reproduce, distribute, publicly

                                  23   display, perform, and create derivative works of the copyrighted work. Direct copyright

                                  24   infringement does not require intent or any particular state of mind. Fox Broad. Co., Inc.

                                  25   v. Dish Network, LLC, 905 F. Supp. 2d 1088, 1098-99 (C.D. Cal. 2012); Religious Tech.

                                  26   Ctr. v. Netcom On-Line Commc'n Servs., Inc., 907 F. Supp. 1361, 1367 (N.D. Cal. 1995).

                                  27   Strike 3 alleges that it holds the copyrights for the adult motion pictures that the Doe

                                  28   defendant copied and distributed the movies without its permission. Strike 3 has
                                                                                      4
                                           Case 4:21-cv-06809-PJH Document 9 Filed 09/21/21 Page 5 of 7




                                  1    sufficiently alleged a prima facie claim for copyright infringement.

                                  2           Fourth, Strike 3 has shown that the discovery it seeks is reasonably likely to lead

                                  3    to identifying information that will permit service of process on the Doe defendant. Strike

                                  4    3 alleges that Comcast Cable’s records should identify the Doe defendant.

                                  5                   2.      Protective Order

                                  6           “[U]nder Rule 26(c), the Court may sua sponte grant a protective order for good

                                  7    cause shown.” McCoy v. Southwest Airlines Co., Inc., 211 F.R.D. 381, 385 (C.D. Cal.

                                  8    2002). The court issues the limited protective order described below because the ISP

                                  9    subscriber may be an innocent third party, and the subject matter of the suit deals with

                                  10   sensitive and personal matters.

                                  11          Here, as has been discussed by other courts in this district, the ISP subscribers

                                  12   may not be the individuals who infringed upon Strike 3’s copyright. See, e.g., Pacific
Northern District of California
 United States District Court




                                  13   Century Intern. Ltd. v. Does 1-101, No. C-11-02533 (DMR), 2011 WL 5117424, at *2

                                  14   (N.D. Cal. Oct. 27, 2011); see also IO Group, Inc. v. Does 1-19, No. C 10-03851 SI, 2011

                                  15   WL 772909, at *1 (N.D. Cal. Mar. 1, 2011) (granting the plaintiff additional time to identify

                                  16   and serve the true defendant where a subscriber asserted that he did not infringe

                                  17   plaintiff’s work, suggesting that someone else used his IP address to infringe the

                                  18   plaintiff’s work, and the plaintiff claimed that it needed to take third-party discovery from

                                  19   the subscriber to try to identify who actually used the subscriber’s IP address to allegedly

                                  20   infringe the plaintiff’s work).

                                  21          Additionally, requests for pseudonymity have been granted when anonymity is

                                  22   necessary to preserve privacy in a matter of a sensitive and highly personal nature. See

                                  23   Does I Thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000). An

                                  24   allegation that an individual illegally downloaded adult motion pictures likely goes to

                                  25   matters of a sensitive and highly personal nature, including one’s sexuality.

                                  26          Accordingly, the court issues a protective order to the limited extent that any

                                  27   information regarding the Doe defendant released to Strike 3 by the ISP will be treated as

                                  28   confidential for a limited duration. See IO Group, Inc. v. Does 1-19, No. C 10-03851 SI,
                                                                                      5
                                              Case 4:21-cv-06809-PJH Document 9 Filed 09/21/21 Page 6 of 7




                                  1    2010 WL 5071605, at *2 (N.D. Cal. 2010). Specifically, Strike 3 must not publicly

                                  2    disclose that information until the Doe defendant has the opportunity to file a motion with

                                  3    this court to be allowed to proceed in this litigation anonymously and that motion is ruled

                                  4    on by the court. Id. If the Doe defendant fails to file a motion for leave to proceed

                                  5    anonymously within 30 days after his or her information is disclosed to Strike 3’s counsel,

                                  6    this limited protective order will expire. Id. Given the potential embarrassment

                                  7    associated with being publicly accused of having illegally downloaded adult motion

                                  8    pictures, if the Doe defendant includes identifying information within his or her request to

                                  9    proceed anonymously, the court finds good cause to order the papers filed under seal

                                  10   until the court has the opportunity to rule on the request. See id. at 3 (permitting party to

                                  11   file under seal a declaration with identifying information). If the Doe defendant includes

                                  12   identifying information with his or her request to proceed anonymously and the request is
Northern District of California
 United States District Court




                                  13   placed under seal, the court will direct the Doe defendant to submit a copy of the under-

                                  14   seal request to Strike 3 and will ensure that Strike 3 has time to respond.

                                  15   III.      CONCLUSION

                                  16             For the foregoing reasons, the court GRANTS Strike 3’s Ex Parte Motion for

                                  17   Expedited Discovery with respect to JOHN DOE subscriber assigned IP address

                                  18   98.234.8.197. The court ORDERS as follows.

                                  19          1. Strike 3 may serve the ISP with a Rule 45 subpoena commanding the ISP to

                                  20             provide Strike 3 with the true name and address of the Doe defendant to whom the

                                  21             ISP assigned an IP address as set forth on Exhibit A to the complaint.

                                  22          2. Strike 3 may also serve a Rule 45 subpoena in the same manner as above on any

                                  23             service provider that is identified in response to a subpoena as a provider of

                                  24             Internet services to the Doe defendant.

                                  25          3. Any ISP so served must serve the Doe defendant with a copy of the subpoena and

                                  26             a copy of this order within 30 days. The ISP may serve the Doe defendant using

                                  27             any reasonable means, including written notice sent to his or her last known

                                  28             address, transmitted either by first-class mail or via overnight service.
                                                                                        6
                                          Case 4:21-cv-06809-PJH Document 9 Filed 09/21/21 Page 7 of 7




                                  1       4. The Doe defendant may file with the court any motions contesting the subpoena

                                  2          (including a motion to quash or modify the subpoena) within 30 days from the date

                                  3          of service upon him or her. If that 30-day period lapses without the Doe defendant

                                  4          contesting the subpoena, the ISP must produce the information responsive to the

                                  5          subpoena to Strike 3 within 10 days.

                                  6       5. The subpoenaed entity must preserve any subpoenaed information pending the

                                  7          resolution of any timely-filed motion to quash.

                                  8       6. The ISP that receives a subpoena pursuant to this order must confer with Strike 3

                                  9          and may not assess any charge in advance of providing the information requested

                                  10         in the subpoena. The ISP that receives a subpoena and elects to charge for the

                                  11         costs of production must provide a billing summary and cost reports that serve as

                                  12         a basis for such billing summary and any costs claimed by the ISP.
Northern District of California
 United States District Court




                                  13      7. Any information disclosed to Strike 3 in response to a Rule 45 subpoena may be

                                  14         used by Strike 3 solely for the purpose of protecting Strike 3’s rights as set forth in

                                  15         its complaint.

                                  16         IT IS SO ORDERED.

                                  17   Dated: September 21, 2021

                                  18                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    7
